DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status

Claim 1-6 have been cancelled by the applicant.

Allowable Subject Matter
Claim 7-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record when considered a whole, alone or in combination, fails to neither nor render obvious the particular combination of claim 7 and 8 including: an ice-making time counter counting a consumed ice-making time when ice-making is performed; an ice-separating time setter setting a target ice-separating time longer than a predetermined reference ice-separating time when the consumed ice- making time is out of a reference time range as required by claim 7 and 8.

Specifically (KR 20090096789 A) Kim, teaches some of the claimed features as outlined in the rejection of claim 1-6 in the non-final office action mailed 02/17/2022. However, Kim fails to teach an ice-making time counter counting a consumed ice-making time when ice-making is performed; an ice-separating time setter setting a target ice-separating time longer than a predetermined reference ice-separating time when the consumed ice- making time is out of a reference time range. Without some motivation or teaching suggestion an ordinary person in the art would not be motivated to modify the prior art as claimed without improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIRHANU WELDETENSI whose telephone number is (571)272-9833. The examiner can normally be reached Monday to Friday 8:30am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-272-6681.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BIRHANU DAMTEW WELDETENSI/Examiner, Art Unit 3763                                                                                                                                                                                                        

/CASSEY D BAUER/Primary Examiner, Art Unit 3763